DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, 13, and 20 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed December 23, 2021 overcomes the following objection/rejection(s) from the last Office Action of September 24, 2021:
Rejections to the claims under 35 USC § 103

Allowable Subject Matter
Claims 1-3, 5-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of reconstructing images in which kinetic models are used to analyze the concentration of an agent within a tissue of a subject. However, none of them alone or in any combination teaches correcting an input function to achieve a target input function, and further generating a target image sequence which correspond to the dynamic parameters associated with the features of the concentration agent at various time points during the scan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668